        Case 2:21-cv-00188-CKD Document 4 Filed 02/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICKEY LOUIS ALFORD,                               No. 2:21-cv-00188-CKD P
12                        Plaintiff,
13           v.                                          ORDER
14    KAMALA HARRIS, et al.,
15                        Defendants.
16

17          Having failed to submit the required declaration to initiate this action after being declared

18   a vexatious litigant by order dated September 21, 1998 in Alford v. Lakers, 2:98-cv-00878-GEB-

19   GGH (E.D. Cal.), IT IS HEREBY ORDERED that:

20          1. The Clerk of Court strike the complaint and motion to proceed in forma pauperis from

21                the docket and return the documents to plaintiff.

22          2. This case is closed.

23   Dated: February 16, 2021
                                                       _____________________________________
24
                                                       CAROLYN K. DELANEY
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        1
